         Case 1:15-cr-00053-TWT-RGV Document 140 Filed 10/15/20 Page 1 of 2
                                                                              a

A0442 (Rev. 8/15)                    UNITED STATES DISTRICT COURT    FILED IN CLt
                                FOR THE NORTHERN DISTRICT OF GEORGIA      U.S Li

                                           WARRANT FOR ARREST                                             ~s 2O2~
        UNITE)) STATES OF AMERICA                     )


                  Eugene Haney                       )    Docket No.:     1:15-CR-00053-O1-TWT

                                                     )



To: The United States Marshal
    and any Authorized United States Officer

 YOU ARE HEREBY COMMANDED to arrest Eugene Harvey and bring him forthwith to the nearest magistrate
judge to answer a:

Dinformation    DComplaint       COrder of Court   OViolation Notice     ZSupervised Release Violation Petition

charging him with:

New criminal charges/conduct in violation of Title 18 United States Code, Section 3606.

Signature of Issuing Officer:

 _____________________________                                          Date:____
 The Honorable Thomas W. Thrash, Jr.
 Chief U.S. District Judge



Ball fixed at$____________ By          ______________________________


                                                          Name of Judicial Officer

       RETURN
  This warrant was received and executed with the arrest of the above-named defendant at


  DATE RECEIVED          NAME/TITLE OF ARRESTING OFFICER                SIGNATURE OF ARRESTING OFFICER

  (D(o~/2na
  DATE OF ARREST

  (o)[5I2’~2r                   M~44        t.ccuM,ThOi*
 USW\S (j(o’5~k-O~

   h01 9u~tflm
                    Case 1:15-cr-00053-TWT-RGV Document 140 Filed 10/15/20 Page 2 of 2
4047303599              USMS                                   USMS                           09:54:32 am.      10—13—2020      113




                                                                                                                ~OOFY
        A0442 (Rev. Sf15)                       UNITED STATES DISTRICT COURT
                                           FOR THE NORTHERN DISTRICT OF GEORGIA

                                                      WARRM’~T FOR ARREST

                   UNITED STATES OF AMERICA                     )
                                                                )
                                     vs.                        )
                                                                )
                               Eugene Harvey                    )       Docket No.:     1:15-CR-00053-O1-TWT

                                                                )


        To: The United States Marshal
            and any Authorized United States Officer

         YOU ARE HEREBY COMMANDED to arrest Eugene Harvey and bring him forthwith to the nearest magistrate
        judge to answer a:

        Dlnformation       OComplaint       Dorder of Court   EJV1o]atioriNotice       ØSuperviscd Release Violation Petition

        charging him with:

        New criminal charges/conduct in violation of Title IS United States Code, Section 3606.

        Signature of Issuing Officer:

                                                                                      Date:       iaArIJZc
         The Honorable Thomas W. Thrash, Jr.
         Chief U.S. District Judge



        Bail fixed atS                       By
                                                                        Name of Judicial Officer

                   RETURN
             This warrant was received and executed with the arrest of the above-named defendant at


             DATE RECEIVED           NAMErFITLE OF ARRESTING OFFICER                  SIGNATURE OF ARRESTING OFFICER
              ~ 0/i’ 5/k
               ,    I
             DATE OF ARREST



         us”~~
              (o/’3/2p
               /    1
                        (.pCo g~-
                                            fr~e0js~t.I ,w4+/Unni
                                           Oi’~
                                                           4        -                    Ck&n cc’         14 A-
         1~cU 9~9anc
